                                Case 2:18-cr-00134 Document 138-1 Filed 02/11/19 Page 1 of 5 PageID #: 3228

                                                                  ATTACHMENT A

    Loughry's false trial testimony                                        Testimony and evidence establishing falsity


1   Q. During the 10 years that you were a law clerk, did anyone tell      Benjamin testified that he told Loughry, "Hey, you've got a Cass Gilbert
    you anything about that desk?                                          Desk," when Loughry was a law clerk.
    A. No.                                                                 Benjamin Trial Tr., Vol. I, p. 9
    Loughry's Trial Transcript - Vol. 1, p. 8




2 Q. Do you recall  him ever being in your office as a law clerk?          Benjamin testified about being in Loughry's office in late 2006 or early
    A. No. And that would have been an anomaly.                            2007, when Loughry was a law clerk, discussing Loughry's desk, and
    Q. Did you have any conversation with Sara Thompson about that         Loughry's saying he was fortunate to have it; it was very historical.
    desk?                                                                  Benjamin Trial Tr., Vol. I, p.8-9
    A. Not about that desk, but I certainly know Sara.
    Loughry's Trial Transcript - Vol. l, p. 9                              Thompson testified that in 2007, when Loughry was a law clerk, they had a
                                                                           discussion in Loughry's office about his desk, and Loughry told her his desk
                      *rf:t<*                                              was a Cass Gilbert desk, it was historic, and "that's why he wanted to keep
                                                                           it."
    Q. And you heard Justice Benjamin say that when you were a law         Thompson Trial Tr., p. 5
    clerk, he talked to you about the desk you had as being a Cass
    Gilbert desk?
    A. I most certainly heard him say that.
    Q. And he said you told him you were lucky to have it?
    A. That would be false.
    Q. So you think he's lying?
    A. I think he, you know - I know it's not nice to use those words,
    but he's either flat-out lying or he's misremembering the
    circumstances. As I said, things were very contentious at the Court.
    Loughry's Trial Transcript - Vol. l, p. 106.




                                                                                  1
                                Case 2:18-cr-00134 Document 138-1 Filed 02/11/19 Page 2 of 5 PageID #: 3229

                                                                       ATTACHMENT A

a
J   a.      And still up to that point [Dec. 20l2f,had anyone told         Benjamin testified about being in Loughry's office in late 2006 or early
    you anything regarding anything -- that that desk was                  2007, when Loughry was a law clerk, discussing Loughry's desk, and
    anything other than just an old govemment desk?                        Loughry's saying he was very fortunate to have it; it was very historical.
    A. No. An old government desk. In fact, people weren't                 Beniamin Trial Tr., Vol. I, p.8-9
    talking about it, so no one even really said that. That's my
    impression is it's an old government desk.                             Thompson testified that in 2007, when Loughry was a law clerk, they had a
    Loughry Trial Tr., Vol. I, p. 12                                       discussion in Loughry's office about his desk, and Loughry told her his desk
                                                                           was a Cass Gilbert desk, it was historic, and "that's why he wanted to keep
                                                                           it."
                                                                           Thompson Trial Tr., p. 5

4   a.     Were you regularly asked where you were going?                  Gundy testified that when he asked Loughry for a destination, Loughry
    A.     No.                                                             "would not tell us."
    a.     Would you tell them [Angus and Gundy] where you                 Gundy Trial Tr., p. 27-28
    were going?
    A. Of course.                                                          Angus testified that Loughry never gave a destination, and when asked,
    Loughry Trial Tr., Vol. I, pp. l7-18                                   sometimes he would not say anything, and on one occasion, said, "It's
                                                                           none of their ling business"
                                                                           Angus Trial Tr., p. 20

5   a.    And did you claim mileage [refening to travel to and             The  jury's verdict on Count Three, and the evidence supporting that
    from Pound Institute conference]?                                      verdict, contradict defendant Loughry's statement that he claimed mileage
    A. I did claim mileage.                                                "for reimbursement to the state of West Virginia."
    a.       whv?
    A.       I claimed mileage, just as I had done before this and
    after this, for reimbursement to the state of West Virginia.
    Loughry Trial Tr., Vol. I, p. 23


6   a.     Did you consciously not reimburse the state?                    The        jury's verdicts on Counts Three, Five, Six, Ten, Eleven, Twelve,
    A.     Well, that's -- your question is -- your question is kind       Fifteen, and Eighteen, and the evidence supporting those verdicts,
    of compound there. Did I intend to defraud the state? No, or           contradict defendant Loughry's statement that he did not intend to defraud
    the Pound or anyone.


                                                                                  2
                                Case 2:18-cr-00134 Document 138-1 Filed 02/11/19 Page 3 of 5 PageID #: 3230

                                                                     ATTACHMENT A

6                               **d.*                                    the state, "or the Pound or anyone," as well as his statements that he never
    a.    Have you ever used a state vehicle for personal use?           used a state vehicle for personal use.
    A.    No.
    Loughry Triol Tr., Vol. I, p. 2.

                                ****
    a.     Did you, though, ever use the vehicle for personal
    use?
    A.    No.
    Loughry Trial Tr., Vol. I, p. 25

7   a.      Prior to these news reports that you just discussed a            1. Timing   of media reports about desk    - not before Nov. 28, 2017.
    few moments ago, had you ever referred to that desk as a,
    quote, "Cass Gilbert desk"?                                          Jennifer Bundy explained that her duties as the Supreme Court's Public
    A. Not a single time.                                                Information Officer included reviewing news websites for articles about the
    a. Prior to those news reports, did you know that anyone             Supreme Court, see
    claimed that it had any connection to Cass Gilbert?                  Bundy Trial Tr., p. 4-5.
    A. I don't -- no. The desk that was in my home,
    absolutely not.                                                      K. Bass emailed Loughry on Nov. 28,2017, asking if Loughry had a Cass
    a. And do you think it's a Cass Gilbert desk?                        Gilbert desk. See Gov. Trial Ex. 81. Loughry asked Bundy to respond. Id
    A. No.
    Loughry Trial Tr., Vol. I, p. 52.                                    Prior to the email from reporter K. Bass on November 28,2017 [Gov. Trial
                                                                         Ex. 81], Bundy had no knowledge about a desk at Loughry's home. Bundy
                                        **{<*                            Trial Tr., p. 14 (establishing that there had been no media reports about a
    a.       They also asked you at what point did you leam that         Cass Gilbert desk before K. Bass asked on Nov. 28,2017).
    it was claimed that that was a Cass Gilbert desk. Do you
    recall that?                                                                     Trial Ex. 9l (Kabler column, dated Nov. 26, 2017, asking about
                                                                         See also Gov.
    A.      Yes.                                                         the whereabouts of a couch that had been in Justice Loughry's office, but
    a.      And your response was?                                       making no mention of a Cass Gilbert desk).
    A.      I believe I said, during the last session in March, I
    think I said, "During the last six or seven months when all of       Bundy testified that the Kabler column was published on Sunday, Nov. 26,
    this press coverage had occurred."Q. Was that accurate?              2017. Bundy Trial Tr., p. 6, 8; see also Loughry Calendarfor Nov. 2017,



                                                                            3
                               Case 2:18-cr-00134 Document 138-1 Filed 02/11/19 Page 4 of 5 PageID #: 3231

                                                                    ATTACHMENT A

    A.     Yes.                                                         Gov. Trial Ex. 7 I , ECF No. 77-5, p. 93 (establishing that Nov. 26, 2017 , was
7   a.     Did you know that anybody prior to that media                a Sunday).
    attention had claimed that that desk was a Cass Gilbert desk?
    A. No.                                                              Bundy testified that media questions about the couch came in on the Tuesday
    a. And have you ever referred to it as a Cass Gilbert               following the Kabler column, i.e., November 28, 2017, after a tweet by
    desk?                                                               Kabler that had a picture onit. Bundy Trial Tr., p. 8-9; see also Gundy Trial
    A. Not a single time.                                               Tr., p. 45, 52-53 (explaining that photo of Mendez and him moving the couch
    Loughry Trial Tr., Vol. I, p. 64                                    from Loughry's home [Gov. Trial Ex. 55] was the photo on Twitter).

                                                                        Bundy then testified that in reference to questions about the couch, questions
                                                                        about "a Cass Gilbert desk" began either "that day," i.e.., Tuesday, Nov. 28,
                                                                        2017, "or later that week." Bundy Trial Tr., p. 9.

                                                                               2.   Loughry referred to his desk as a "Cass Gilbert" in talking with
                                                                                    Sara Thompson, and at least one other person - Brent Benjamin
                                                                                    - said his desk was a Cass Gilbert desk, when Loughry was a law
                                                                                    clerk, well before November 2017,

                                                                        Benjamin testified that he told Loughry, "H€y, you've got a Cass Gilbert
                                                                        Desk," when Loughry was a law clerk. Benjamin Trial Tr., Vol. I, p. 9.

                                                                        Benjamin testified about being in Loughry's office in late 2006 or early
                                                                        2007, when Loughry was a law clerk, discussing Loughry's desk, and
                                                                        Loughry's saying he was very fortunate to have it; it was very historical.
                                                                        Benjamin Triql Tr., Vol. I, p.8-9

                                                                        Thompson testified that in 2007, when Loughry was a law clerk, they had a
                                                                        discussion in Loughry's offtce about his desk, and Loughry told her his desk
                                                                        was a Cass Gilbert desk, it was historic, and "that's why he wanted to keep
                                                                        it."
                                                                        Thompson Trial Tr., p. 5.




                                                                               4
    Case 2:18-cr-00134 Document 138-1 Filed 02/11/19 Page 5 of 5 PageID #: 3232

                               ATTACHMENT A

                                         3.   Loughry himself referred to his desk as a "Cass Gilbert" when
7                                             Gundy, Angus, and Mendez helped him move the couch out of his
                                              house, and the date they moved the couch was Nov. 27, 2017 -
                                              before the first media inquiry about a Cass Gilbert desk on Nov.
                                              28,2017.

                                      Angus testified that Loughry asked him to help move a couch and a desk
                                      at his home; Loughry said the desk was a Cass Gilbert desk.
                                      Angus Trial Tr., p. 25.

                                      Gundy also testified that in the aftemoon of Nov. 27 , 2017 , Loughry asked
                                      him to help move a couch and desk out of his home discreetly, and that
                                      Loughry told him the desk was a Cass Gilbert desk.
                                      Gundy Trial Tr.. p. 42-43.

                                      Mendez testified that he was "pretty sure" Loughry said "Cass Gilbert" in
                                      reference to the desk to be moved from his home, when Mendez was in
                                      Loughry's home to move the couch. According to Mendez "Cass Gilbert"
                                      was mentioned by Loughry or someone else, after "he took us back there"
                                      [to office in back of house where the desk was located]. Mendez Trial Tr.,
                                      p.8-10.

                                      See also Bundy Trial Tr., p. 8-9 (testifying that media questions about the
                                      couch came in on the Tuesday following the Kabler column, i.e., November
                                      28, 2017 , after a tweet by Kabler that had a picture on it.; see also Gundy
                                      Trial Tr., p. 45, 52-53 (explaining that photo of Mendez and him moving the
                                      couch from Loughry's home [Gov. Trial Ex. 55] was the photo on Twitter),
                                      thus establishing that moving the couch occurred on Nov. 27,2017, the day
                                      before the media inquiries caused by the Twitter photo.




                                         5
